The defendants, Lina W. Singer and Florence Arieu, plaintiffs in error, together with Martha Rabinovitz, William Kohen and Alex Rivlin, were the judges and clerks of election of the forty-first precinct of the twenty-fourth ward of the city of Chicago at a general election held on November 8, 1932. A proceeding under the provisions of the statute (Smith-Hurd Stat. 1933, chap. 46, p. 1312; Cahill's Stat. 1933, p. 1925;) was begun in the county court of Cook county against the judges and clerks of this precinct charging that they were guilty of certain misconduct and misbehavior at such election. The defendants were found guilty. The court sentenced defendant Singer to sixty days and the defendant Arieu to thirty days in the county jail. The Appellate Court for the First District has affirmed these convictions. (People v. Rivlin, 277 Ill. App. 183; id. 611.) The defendants sued out separate writs of error, which were consolidated here for hearing.
We have heretofore held that this type of proceeding is not a criminal case within the purview of section 11 of article 6 of the constitution and that a writ of error from this court will not lie to review the judgment of the Appellate Court. (People v. Kotwas, 363 Ill. 336; People v. Ford, id. 340;People v. Benjamin, id. 344; People v.Greenzeit, id. 347.) Upon the authority of those cases the writs of error are each dismissed.
Writs of error dismissed. *Page 482